Citation Nr: 0504917	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1976 to March 1978. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim seeking entitlement to service 
connection for a disability of the right knee, characterized 
as chondromalacia patella of the right knee.

The veteran appeared and testified before the Board in July 
2003.


FINDINGS OF FACT

1.	The veteran had a pre-existing right knee condition when 
he began active service, and this disorder was noted when he 
was examined for service.

2.	In service the veteran's pre-existing right knee condition 
underwent an increase in severity during service beyond the 
natural progression of the condition.


CONCLUSION OF LAW

The veteran's pre-existing right knee condition, 
characterized as chondromalacia patella, was aggravated 
during service; service connection for chondromalacia patella 
of the right knee is therefore warranted. 38 U.S.C.A. §§ 
1101, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of his entry into service, the veteran indicated 
in his October 1976 Report of Medical History that he had 
problems with swollen joints, cramps in his legs, and 
problems with a "trick" or locked knee. He also reported a 
right knee injury that occurred several years prior to 
service that had continued to cause him occasional pain. The 
accompanying Report of Medical Examination indicated that the 
veteran's lower extremities were evaluated as normal, however 
his problems concerning his knee were noted.

Service medical records indicate that several days into his 
active service, the veteran complained of pain in his right 
knee from locking, precipitated by the weather and exercise. 
During his October 1976 examination for pain in his knee, the 
veteran reported that he had a clipping injury (subsequent VA 
examinations indicate this was football-related) to his right 
knee several years prior to service. Upon examination, the 
physician noted physiological laxity in both knees, with no 
internal derangement. The veteran was found fit for duty and 
it was suggested that he perform some strengthening 
exercises.

Service records indicate that a year into service, the 
veteran was examined and treated again for complaints of 
sharp pain in the lateral aspect of his right knee. Upon 
examination, the physician found crepitus with tenderness, 
but no effusion, and diagnosed the veteran with 
chondromalacia of the right knee.

In January 1978, the Medical Board found the veteran unfit 
for service by reason of his right knee chondromalacia with 
moderate instability and recommended the veteran for 
discharge. He was ultimately separated from service.

The veteran appeared at a hearing before the Board in April 
2003, and the transcript has been incorporated into the 
claims folder. At his hearing, the veteran testified that 
prior to service, he had some light pain in his right knee, 
that often followed changes in the weather. His knee often 
felt stiff and generated a popping noise with use. He claimed 
the running, jumping, and squatting exercises during service 
ultimately made his knee condition worse. He indicated that 
prior to service he was not taking medication and it was not 
until he performed those exercises extensively that he began 
to take medication for the pain.

A VA examination was conducted in March 2004 with a review of 
the C-file. The veteran reported that he experienced 
increased symptoms and increased pain in his right knee 
during service. He reported that he was currently taking pain 
medication for the knee pain and continued to experience 
flare ups approximately one to two times per week that last 
several hours. 

The examiner found the right knee had a range of motion from 
0-130 degrees. He found no effusion, but noted a positive 
patellar grind. The knee was generally stable, but there was 
crepitation. The tibia femoral joint spaces on both knees 
were fairly well preserved with no early arthritic changes 
with some mild medical joint space narrowing. The examiner's 
diagnosis for the right knee was chondromalacia patellae. The 
veteran exhibited painful motion and pain with use, as well 
as excessive fatigability and limited endurance secondary to 
his pain. The examiner gave the opinion that it appeared as 
likely as not that the veteran's disability in the right knee 
increased to the point that he was unable to continue with 
his responsibilities in service. The examiner also appeared 
to suggest that the "dramatic increase" of the veteran's 
right knee disability during service exceeded the general 
natural progression of this particular disability.


Law and Analysis

The veteran is seeking service connection for his right knee 
disability, characterized as chondromalacia patella of the 
right knee. To receive service connection, he will need to 
demonstrate that his disability was the result of disease or 
injury incurred in or aggravated by his service. 38 U.S.C.A. 
§§ 1101, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, VA must give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002). 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004). Here, the veteran's history of his right knee 
disability was clearly noted in his service entrance Report 
of Medical History. Although he was qualified for service, 
his service entrance examination also noted his prior 
problems with his right knee. Therefore, the veteran's right 
knee condition will be considered to have pre-existed 
service.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). The veteran is competent to describe symptoms he 
had during service, but as a layperson, he is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Here, the veteran was examined by a VA physician who clearly 
opined that his right knee disability increased in severity 
to the point that he was unable to continue with the 
responsibilities required by his service. Therefore, the 
question that needs to be answered in this case is whether 
the veteran's right knee disability increased in service 
beyond its natural progression.

The VA examiner was unclear in his opinion regarding natural 
progression, but appeared to suggest that the veteran's 
increase in severity exceeded that of the natural progression 
of the disability. The examiner remarked that the veteran's 
increase in severity was a "dramatic increase" and noted 
that there are people with the same disability who are not so 
severely affected by its progression.

Viewed in the light most favorable to the veteran, the 
foregoing evidence suggests that service connection for his 
right knee, diagnosed primarily as chondromalacia patella, is 
warranted. At the very least, such evidence is in relative 
equipoise. That is, there is an approximate balance of 
evidence both for and against the veteran's claim of 
aggravation of a pre-existing injury which does not 
satisfactorily prove or disprove the claim. 

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2004). To that extent, the veteran's appeal is 
granted.

As the veteran has been granted the benefit he was seeking 
(service connection for his right knee disability), it is 
determined that no further development is required under the 
Veterans Claims Assistance Act of 2000.


ORDER

Entitlement to service connection for chondromalacia patella 
of the right knee is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


